The opinion of the court was delivered by
Sullivan, S. J. A. D.
Defendant appeals from a conviction of conspiracy to commit robbery, and armed robbery with a dangerous weapon. The only point on appeal *260meriting discussion is his contention that his statement to the police made after his arrest was improperly admitted into evidence without a preliminary determination by the court as to its voluntariness, and without a charge by the court that the jury was to disregard the statement unless it found the statement to have been made voluntarily. This point is raised as plain error since the statement was not objected to when offered in evidence by the State, nor was a request made for a charge on voluntariness or objection made when the court did not so charge.
We see no merit to defendant’s claim that a preliminary finding of voluntariness had to be made by the court under the circumstances presented. The police officer testified that defendant’s statement was freely and voluntarily given after he had been advised of his rights as an accused. After laying the proper foundation, the' written statement was then offered and defendant’s lawyer had “no objection” to it. The statement was then read to the jury.
When defendant took the stand he claimed that after his arrest the police had struck him and threatened him “So, I figured I might as well make up some line to tell them * * *. So, I did. I told them part of what happened and exaggerated and hoped that they believed what I told them.” Defendant also claimed that the statement included things which he had not said to the interrogating officer.
It must be conceded that in the light of defendant’s testimony, the trial court should have been alerted to the issue of voluntariness even though not raised by counsel, and should have charged the jury accordingly. However, he did not do so and the question is whether the error prejudiced defendant’s right to a fair trial.
Our conclusion is that defendant was not prejudiced by the omission for the reason that there was no fundamental difference between defendant’s testimony on the witness stand and the version of events set forth in the statement admitted into evidence. There are some differences and inconsistencies in the two stories. Details and sequences of events vary. How*261ever, basically the two stories, while not identical, are similar. Therefore, no prejudice to defendant resulted from the failure of the trial court to charge the jury that it was to disregard the contents of defendant’s statement to the police unless it found the statement to have been voluntarily made. See Underhill, Criminal Evidence (5th ed. 1956), Supp., § 386, p. 63] Washington v. People, Colo., 405 P. 2d 735, 738 (Sup. Ct. 1965); State v. Bean, Or., 404 P. 2d 797, 800 (Sup. Ct. 1965); Simmons v. State, 241 Miss. 481, 130 So. 2d 860, 864-865 (Sup. Ct. 1961). Cf. Grove v. State, 211 Tenn. 448, 365 S. W. 2d 871, 874 (Sup. Ct. 1963).
The other points raised by defendant lack merit.
Affirmed.